Title: From James Madison to Tench Coxe, 28 March 1790
From: Madison, James
To: Coxe, Tench


Dear SirN. York Mar: 28. 1790.
I have been some days in debt for your favor of the 21st instant. Accept my thanks for the Medal and copy of your new Constitution inclosed in it.
I have delivered to Mr. Jefferson the remarks on a standard of measures, and communicated to him the several other interesting matters which you mention. The former will be disclosed to no one else, but remain in his hands for the purpose intended.
Your idea of appropriating a district of territory to the encouragement of imported inventions is new and worthy of consideration. I can not but apprehend however that the clause in the constitution which forbids patents for that purpose will lie equally in the way of your expedient. Congress seem to be tied down to the single mode of encouraging inventions by granting the exclusive benefit of them for a limited time, and therefore to have no more power to give a further encouragement out of a fund of land than a fund of money. This fetter on the National Legislature tho’ an unfortunate one, was a deliberate one. The Latitude of authority now wished for was strongly urged and expressly rejected.
Col Hamilton has been so closely occupied that he has never thought of communicating the papers to which you refer. Whenever the pleasure of perusing them shall be afforded me, I shall not fail to extend it to Mr. Jefferson.
I regret that it is not in my power to supply the explanations you wish with regard to Rho: Island. I have fallen in with no one who seems to possess an accurate and authentic knowledge of the springs which direct the misconduct of that state. My conjectures would resolve it into the contrivances of a few leaders who are interested in keeping the disaffected party together, and the fear that the federal Constitution might present obstacles to some unfinished inequities. As the crisis which has arrived in relation to that infatuated people seems to have suggested to you the idea of discussing the subject, it would have given me particular pleasure, if I had been able to contribute any lights that might be of use to you.
The proceedings of Congs. on the Report of Col: Hamilton have been long interrupted by the Memorials relating to Slavery. Whether the time of presenting these was proper, will admit of doubt, but there can be none, that the mode of opposing them was improper. Those who attend to the propositions discussed, and agreed to in a Come. of the whole, will be astonished at the arguments which charge the H. of Reps. with a design to usurp the power of prohibiting the importation of slaves, and of manumitting those already in the Country. With great respect, I remain Dear Sir Your Mo: Obedt. humble servant
Js. Madison Jr.
